DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bjork (US 2008/0124617) teaches a battery including a bus plate (abstract). The bus plate may be a bus plate (30) (fig. 1 and 2, par.0019-0021) or a “smart bus plate” (50) (fig.3, par.0027-0029).
Zhao et al. (US 2011/0229754) teaches a battery module (10) comprising a plurality of battery cells, and a plurality of bus bars (16) adapted to be coupled to the tabs of the battery cells (par.0025, figs.1-3).
Davis et al. (US 2015/0207127) teach a battery module including a bus bar assembly (420), which includes the bus bar support (450) (fig.4-6, par.0024-0032).
However, the references above do not teach the cell stack in claim 1.
There are no prior art teachings that would motivate one of ordinary skill to modify Bjork, Zhao et al., or Davis et al. and obtain the cell stack in claim 1.
Claims 1-4 and 7-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
The restriction requirement among Groups I-III, as set forth in the Office action mailed on April 07, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 07, 2020 is partially withdrawn.
Claims 16-18, directed to an isolative shield remain withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 16-18 directed to an invention non-elected without traverse.  Accordingly, claims 16-18 been cancelled.
Therefore, claims 1-4 and 7-14 are allowed.
Claims 5, 6, and 15-18 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.